Citation Nr: 1544365	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  11-28 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for gastrointestinal disability other than    hepatitis and gastroesophageal reflux disease (GERD), to include ulcer.   

2.  Entitlement to service connection for disability of the groin area, to include epididymitis.  

3.  Entitlement to service connection for hepatitis C.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1963 to August 1966.   

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans' Affairs (VA).

In July 2015, a Board hearing was held before the undersigned; a transcript of the hearing is of record.   The Board notes that the Veteran filed a separate claim for service connection for GERD that was denied by an unappealed June 2013 rating decision.  Consequently, GERD is not considered as part of his underlying claim for gastrointestinal disability currently on appeal.  Additionally, the Veteran has perfected a separate appeal for service connection for hepatitis.  Consequently, this disability is being considered as a separate issue on appeal and not as part of the underlying claim for gastrointestinal disability.

The Board notes that in the August 2009 rating decision, the RO also denied claims for service connection for a bilateral knee condition, a neck condition, headaches, hypertension, weight loss and cholesterol problems.  In a September 2009 notice of disagreement, the Veteran initially appealed these denials, along with the denial of the issues listed on the title page.  In September 2011, the RO issued a statement of the case.  However, on the Veteran's subsequent November 2011 Form 9, he specifically indicated that he had read the statement of the case and he was only appealing the claims for service connection for hepatitis, stomach ulcers and groin area problem.  

Consequently, the claims for service connection for a bilateral knee condition, a neck condition, headaches, hypertension, weight loss and cholesterol problems are not currently on appeal before the Board.  

However, at his July 2015 Board hearing, the Veteran appeared to express a desire to pursue claims for service connection for a bilateral knee condition, a neck condition, headaches, and hypertension.  Consequently, as these issues are not currently on appeal, they are referred to the agency of original jurisdiction (AOJ) for appropriate action.  At the hearing, the Veteran also appeared to express a desire to pursue claims for service connection for diabetes, a thyroid disability, prostate disability, sleep apnea and GERD.  As these issues are not also currently on appeal before the Board, they are referred to the agency of original jurisdiction (AOJ) for appropriate action.  

In this regard, it would be of great help to the VA if the Veteran clearly indicates what claims he is, and is not, claiming as this is not always clear. 


FINDINGS OF FACT

1.  The Veteran is not shown to have any gastrointestinal ulcer and his current gastritis is not shown to be related to service.        

2.  The Veteran is not shown to have epididymitis or any other disability of the groin area, which is related to service.  

3.  The Veteran is not shown to have current hepatitis.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for groin disability, to include epididymitis, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R.  §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for gastrointestinal disability other than hepatitis and GERD, to include ulcer, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for entitlement to service connection for hepatitis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain listed, chronic disabilities, including ulcers, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Gastrointestinal disability other than GERD and hepatitis

The Veteran's service treatment records show that very soon after entering service, on August 26, 1963, he reported that he had had an ulcer for the last month that had been confirmed by an X-ray.  He indicated that he was experiencing pain in the epigastric area, for which he was taking daily antacids.  However, there are no medical findings indicative of any ulcer during service.   Additionally, while the Veteran did report having had stomach, liver or intestinal trouble on his June 1966 report of medical history at separation, the abdomen and viscera were found to be normal during his June 1966 separation examination.  Similar, post-service medical evidence does not show any current diagnosis of ulcer.  Further, during a September 2012 VA examination, the examiner indicated that the Veteran had been noted to have the 1 month history of ulcer early in service, along with a subsequent bout of infectious hepatitis but that at his June 1996 separation examination, all medical systems (this included the abdomen and viscera), were found to be normal.  The examiner also indicated that the Veteran had a long history of arthritis in multiple joints and gout with long-term NSAID therapy and evaluations noting gastritis, the most common side-effect of NSAID therapy.  

During these evaluations, beginning in 1995, the Veteran was also noted to have GERD and a hiatal hernia.  However, the examiner found that these disabilities were not related to his service tenure, as he was never treated for either condition during service and the first medical evidence of them was many years after service.  The examiner also found that the Veteran had not had a further history of stomach ulcers.

The above summarized evidence does not show that the Veteran has any current gastrointestinal ulcer.  To the contrary, after reviewing the record and examining the Veteran, the September 2012 VA examiner specifically found that the Veteran had not had a further history of stomach ulcers (i.e. a history of these ulcers beyond the notation in service).  The Board notes that it is possible that the Veteran was treated for stomach ulcer post-service, as he did identify receiving some medical treatment more contemporaneous to service for which documentation is not available.  However, the medical evidence does not show any current gastrointestinal ulcer during the appeal period..  

To the extent that the Veteran is asserting that he has a current gastrointestinal ulcer, as a layperson, without demonstrated specialized knowledge concerning the diagnosis of ulcers, this assertion cannot be afforded more than minimal probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).    Thus, the Board must find that the weight of the evidence is against a finding that the Veteran has this current claimed gastrointestinal disability.  Consequently, as such a current disability must be present in order for the Board to grant service connection, the Board does not have a basis under the law for making such a grant in relation to gastrointestinal ulcer.  38 C.F.R. § 3.303; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, the Board has considered whether service connection might be warranted for any other gastrointestinal disability, aside from GERD and hepatitis (which are the subject of the separate claims advanced by the Veteran).  In this regard, the September 2012 VA examiner did also find that the Veteran has gastritis but indicated that this disability had likely resulted from substantial NSAID use to treat his non-service connected arthritis and gout, rather than from service.  There is no medical evidence of record to the contrary.  

Further, to the extent the Veteran is asserting that the gastritis is in some way related to service, once again, as he is a layperson without demonstrated specialized knowledge concerning the etiology of gastritis, such an assertion cannot be afforded more than minimal probative value.  See e.g. Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   Consequently, the weight of the evidence is against the presence of a nexus between the Veteran's military service and any current gastritis.  Accordingly, as such a nexus must be present in order for the Board to grant service connection, the Board does not have a basis under the law for granting service connection for gastritis.  38 C.F.R. § 3.303; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board is sympathetic to the Veteran having experienced past problems with ulcers and experiencing current problems with gastritis.  However, it must follow the controlling law and regulations.  As the evidence does not show that the Veteran has a current ulcer or that there is a nexus between current gastritis and his military service, the Board does not have a basis under the law for granting the claim for service connection for gastrointestinal disability other than hepatitis and GERD, to include ulcer.  38 C.F.R. § 3.303; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Groin disability, to include epididymitis

The Veteran reports that he had a groin injury in service that has continued to give him problems over the years.  He has testified that he simply began having groin pain at some time during service.  He has also testified that he is not sure of the cause of his groin pain but that it was a problem that he had from time to time and that it was being treated with medication.  

The service treatment records do not show any orthopedic injury to the groin area.  They do show that the Veteran complained of having venereal disease in February 1964, with symptoms at that time of dripping, dysuria and yellow discharge.  Testing showed numerous gram negative diplococci.  The records also show that the Veteran experienced acute gonococcic urethritis in May 1965.  

Additionally, in July 1965, the Veteran complained of pain in the right groin area and soreness in the left testicle.  The assessment was epididymitis of the left testicle.  On his report of medical history at separation, the Veteran reported that he had had venereal disease but did not specifically report any current problem with the groin area.  In the physician's summary contained in this report, it was noted that the Veteran had had gonorrhea but that there was no sequelae.  At his June 1966 separation examination, the lower extremities and genitourinary systems were both found to be normal.  

The post-service medical evidence then does not show any current, chronic disability of the groin area.  It also does not show any epididymitis or any indication of residual disability resulting from venereal disease during service.  VA medical records do show that the Veteran is taking medication for erectile dysfunction but there is no indication or allegation that the erectile dysfunction is in any way related to service or that it results in any groin pain.  

The Veteran is competent to report current groin pain.  However, it is not established that this pain actually constitutes an underlying disability for which service connected can be granted.  In this regard, though he asserted the pain was being treated with medication, the medical evidence does not show that he is receiving any specific pharmaceutical treatment for groin pain.  As noted, VA treatment records show treatment for erectile dysfunction but there is no indication that this disability is manifested by groin pain and the Veteran has not made such an assertion.  Nor is there any evidence or assertion that the erectile dysfunction is related to service.  

Additionally, even if the Board assumes such a problem now exists, there is no medical evidence even suggesting that the current groin pain is in any way related to service, including the epididymitis and venereal disease experienced therein.  Further, as a layperson without any demonstrated, specific knowledge concerning the etiology of disability manifested by groin pain, the Veteran is not competent to provide an opinion as to the presence of a nexus between his current groin pain and the groin pain he experienced in service.  See e.g. Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran is competent to assert that he has experienced continuity of groin pain since service.  However, the Board does not find this assertion accurate.  In this regard, while the Veteran appeared to describe an orthopedic type injury to the groin during service in both his initial claim and during his Board hearing, the service treatment records do not show such an injury but instead show that he experienced some non-chronic genitourinary problems that involved the groin and testicular area.  The Board recognizes the possibility that the Veteran could have suffered a separate orthopedic injury to the groin that was not reflected in the service treatment records; however, if that were the case and the problem still continued to bother him at the time of separation, the Board presumes he would have noted it in some form or fashion on his June 1966 report of medical history, similar to his notations on this report of other medical conditions he experienced during service such as venereal disease.  (In this regard, item 34 of his June 1966 report of medical history asked him to report any other illness or injury other than those already noted to which he provided a negative response).  

Also, although the Veteran has referred to receiving current pharmaceutical treatment for groin pain, the post-service medical evidence of record makes no reference to such treatment.  The Board presumes that if the Veteran has been receiving current pharmaceutical treatment for groin pain that this treatment, or at least his underlying pain complaint, would be reflected somewhere in the existing medical evidence of record.  Thus, given the inaccurate characterization of groin problems in service and the lack of any indication of the reported post-service treatment for groin pain, the Board does not find accurate the assertion of continuity of groin problems since service.  

In making this finding, the Board does not at all question the Veteran's truthfulness; it is simply finding that his recollection of his medical history is not wholly accurate, which is not at all surprising given that this history stretches back approximately 50 years to his period of active duty.  

Again, the Board is sympathetic to the Veteran experiencing groin problems.  However, it must follow the controlling law and regulations.  As a current, chronic groin disability has not been established and as the Veteran's current groin pain is not shown to be related to service, the Board does not have a basis under the law for granting service connection for disability of the groin area.  38 C.F.R. § 3.303; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Hepatitis

The service treatment records show that the Veteran was diagnosed with infectious hepatitis in October 1964 and for which he received treatment in the hospital.  However, on his June 1966 report of medical history at separation, under the "physician's summary and elaboration of all pertinent data", it was noted that the Veteran had had the infectious hepatitis in October 1964 and that he did not have any sequelae.  Similarly, at his June 1966 separation examination, all systems, including the abdomen and viscera, were found to be normal.  

Post-service medical records do not show that the Veteran has any current diagnosis of hepatitis.  To the contrary, VA treatment records indicate that the Veteran received a hepatitis C antibody (Hep C Ab) test on October 31, 2013 and that the result was documented as "negative."   

Then, in a November 7, 2013 laboratory results notification, the Veteran was informed by a treating VA physician's assistant that this hepatitis C test "came back negative."  

There is also no other medical evidence that the Veteran has hepatitis C and no medical evidence that the Veteran has been found to have any other type of hepatitis.  Additionally, he has not alleged that he currently has any other type of hepatitis.

At the July 2015 Board hearing, the Veteran asserted that he was diagnosed with hepatitis C in July 2014.  The medical evidence does include a July 9, 2014 report of previous laboratory findings, which shows the previous October 31, 2013 negative hepatitis C antibody test  and also includes a notation that "all positive Hep C Ab results are flagged (reported as 'POSITIVE H*') to enhance infectious disease tracking."  

As stated, the actual October 31, 2013 hepatitis C Ab the test result for the Veteran was negative as confirmed by the VA physician's assistant on November 7, 2013.  The Board notes that at the hearing, the undersigned initially assumed that the October 31, 2013 finding contained in the July 9, 2014 report was indicative of a positive hepatitis C antibody test.  However, upon further review of the original October 31, 2013 test result, the November 7, 2013 physician's assistant's notification and the July 9, 2014 report, it is clear that the October 31, 2013 hepatitis C Ab test was, fortunately, negative.  

The Veteran has asserted that he does currently have hepatitis C.  However, as a layperson, without any demonstrated medical expertise concerning the diagnosis of gastrointestinal disorders, he is not competent to diagnose this disease.  Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

In sum, because the Veteran is not shown to currently have hepatitis C or any other form of hepatitis, the Board does not have a basis for granting service connection for this disability.   The Board sympathizes with the Veteran's health concerns and understands that the July 2014 laboratory report may have led him to think that he currently has hepatitis.  However, the Board is bound to follow the controlling regulations.  Because the hepatitis C testing of record is negative and because there is no other medical evidence indicating that he currently has hepatitis C or any other form of hepatitis, his claim must be denied.  38 C.F.R. § 3.303; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, VA provided adequate notice in a letter sent to the Veteran in January 2009. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and private medical records are associated with the claims file.  The RO made reasonable attempts to obtain pertinent records from all private medical sources appropriately identified by the Veteran.  There is no indication of additional, obtainable medical evidence pertinent to the claims decided herein.       

VA has considered whether a VA examination is necessary in relation to the Veteran's claim for service connection for groin disability and for hepatitis.   However, in regard to the groin disability claim, the evidence does not indicate that the claimed current disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no medical evidence of record, which even suggests a relationship between groin problems in service and any current groin disability or groin symptomatology.   Also, although the Veteran appears to be asserting some level of continuity of groin symptomatology since service, as mentioned above, the Board does not find this assertion accurate.  Consequently, the evidence does not meet even the low threshold of indicating that the current groin problems may be associated with the groin problems during service.  McLendon, 20 Vet. App. 79 (2006).   Accordingly, VA's duty to assist does not require a medical examination in relation to this claim.  38 C.F.R. § 3.159(c)(4).  

In regard to the claim for hepatitis C, the record contains sufficient evidence to decide this claim because as explained above, specific testing for hepatitis C performed in October 2013 was negative.  38 C.F.R. § 3.159(c)(4).  Also, the record does not contain competent evidence that the Veteran has recurrent and persistent symptoms of hepatitis C.  Id.  At his hearing,  the Veteran did refer to recent weight loss, from 270 pounds to 240 pounds, and notably, weight loss can be a symptom of hepatitis C.  However, the medical evidence shows that the Veteran has diabetes and as a result, has been put on a strict diet in order to help him lose weight and control his blood sugar.  Thus, the evidence supports a finding that the Veteran's recent weight loss was a healthy occurrence rather than a symptom of chronic hepatitis.  The Veteran did also initially assert that a seizure he experienced was a symptom of hepatitis C but he subsequently clarified that he thought that the hepatitis from 1964 caused his hypertension, which in turn caused the seizure.  Also, the seizure was apparently a one-time event so may not be considered recurrent and persistent in nature.  

The Veteran did additionally assert that he has joint pains due to hepatitis C.  However, the evidence indicates that he suffers from gout, for which he takes medication, and that he also suffers from peripheral neuropathy, for which he takes medication.  The evidence does not show any joint pains of an unexplained nature.   Consequently, to the extent the Veteran experiences joint pain, the evidence indicates that such pain has been specifically attributed to diseases other than hepatitis C.    

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 

ORDER

Service connection for gastrointestinal disability other hepatitis and gastroesophageal reflux disease (GERD), to include ulcer, is denied.   

Service connection for disability of the groin area, to include epididymitis, is denied.  

Service connection for hepatitis is denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


